UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ESLAM HASSAN,
                                                                 :
                                      Plaintiff,                 :   19-CV-4111 (RA) (OTW)
                                                                 :
                     -against-                                   :         ORDER
                                                                 :
C.O. JOHNSON, et al.,                                            :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On November 22, 2019, the City of New York (“the City”) submitted a status letter, as

directed by the Court, in which it stated that the City was continuing to ascertain the names of

the defendants named in the Amended Complaint and would provide such names within 60

days of the Court’s October 28, 2019 Valentin Order. (ECF 29). To date, the City has not

provided a response to the Valentin order. Accordingly, the City shall file a status letter by

January 22, 2020. Plaintiff is also directed to respond to the City’s identification interrogatories

if he has not already done so.

         The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff at the

following new address:
Eslam Hassan, DIN # 16-A-4333
Sing Sing Correctional Facility
354 Hunter Street
Ossining, New York, 10562-5442

       SO ORDERED.

                                      s/ Ona T. Wang
Dated: January 8, 2020                           Ona T. Wang
       New York, New York               United States Magistrate Judge




                                  2
